Opinion op the Court, by
Judd, C. J.
This is an action of ejectment to recover possession of a parcel of land in Kamanuwai.(near Kaumakapili), in Honolulu, granted to Liaikulani by Royal Patent No. 1,971.
The plaintiff claims to be nephew and sole heir-at-law of the deceased patentee, being the son of Mahiai, patentee’s sister.
The defendant claims, as grantee of Keoni Liaikulani, by deed dated 9th of October, 1872. Keoni Liaikulani is claimed to be a son of the patentee.
The case comes to us on exceptions by the plaintiff from Mr. Justice Austin, who tried the case, jury being waived, and gave judgment for the defendant.
It was stipulated that the evidence in Mary S. Rose vs. Henry Smith should be used in this case. Kaawihi, the plaintiff here, is the Kaawihi, grantee of Henry Smith, in the former case.
We think that the case before us is settled by that of Rose vs„ *383Smith, and that the plaintiff is estopped. The case at bar has this feature differing from the others, in that it is here clearly established that Liaikulani senior had actual possession oí this land and lived upon it.
A. Hartwell, for plaintiff.
2S. Preston, for defendant.
Honolulu, June 8, 1885.
The exceptions are overruled,